Citation Nr: 0804922	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
septoplasty for a deviated nasal septum, currently rated as 
10 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2004, a 
statement of the case was issued in October 2005, and a 
substantive appeal was received in January 2006.   

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of the hearing is associated with the veteran's claims 
folder.  

At the veteran's hearing, the veteran raised a claim of 
service connection for depression, secondary to his 
septoplasty for a deviated nasal septum.  This matter is 
referred to the RO for appropriate action.     

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a 
septoplasty for a deviated nasal septum are currently rated 
10 percent disabling for obstruction of the nasal passage 
under Diagnostic Code 6502.  

2.  The veteran's service-connected residuals of a 
septoplasty for a deviated nasal septum are also manifested 
by a severe saddle nasal deformity and collapsed nasal 
pyramid that constitutes an obvious disfigurement of the 
external nose.


CONCLUSIONS OF LAW

1.  The current 10 percent rating under Diagnostic Code 6502 
is the maximum rating available under that Code.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Code 6502 
(2007).

2.  The criteria for entitlement to a separate disability 
evaluation of 10 percent, but no higher, for the veteran's 
service-connected residuals of a septoplasty for a deviated 
nasal septum have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 6504 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a septoplasty 
for a deviated nasal septum warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran's service-connected residuals of a septoplasty 
for a deviated nasal septum have been rated by the RO under 
the provisions of Diagnostic Code 6502.  Under this 
regulatory provision, a rating of 10 percent is warranted 
where the veteran has a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
The 10 percent rating is the maximum under this Diagnostic 
Code.

The veteran testified that he is seeking a 10 percent rating 
under Diagnostic Code 6504, which rates his scars or the loss 
of part of the nose.  Pursuant to Diagnostic Code 6504, a 10 
percent rating is warranted for loss of part or one ala, or 
other obvious disfigurement.  A 30 percent rating is 
warranted for exposing of both nasal passages.  

The medical records reflect that the veteran underwent a 
septoplasty in August 1968.  Medical records related to the 
procedure refer to a deformity of the external nose due to 
the surgery.  A January 1969 outpatient treatment report 
reflects that he complained of swelling of the nose since the 
septoplasty.  A February 1969 outpatient treatment report 
showed that he had a saddle deformity.  He was diagnosed with 
a post septoplasty nasal deformity.

An April 2003 correspondence from Dr. E.A. states that the 
veteran complained of difficulty breathing from both sides of 
his nose.  Dr. E.A. noted that the veteran had a nasal saddle 
deformity and collapsed nasal valve as a result of his August 
1968 septoplasty.  On examination, Dr. E.A. noted a saddle 
nasal deformity and collapsed nasal pyramid.  Septum in 
midline.  He diagnosed the veteran with a nasal saddle 
deformity of the nose with palpable collapsed intranasal 
valves.  He described the deformity as severe and opined that 
surgery would not help even with augmentation.    

The veteran has indicated his knowledge that the current 10 
percent rating under Code 6502 is the highest available under 
that Code; the veteran expressly indicated that he is not 
seeking a higher rating under Code 6502.  Instead, he argues 
for a separate rating for deformity under Code 6504.  The 
Board notes that the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

After reviewing the provisions of Codes 6502 and 6504, the 
Board believes that a reasonable reading of the language is 
that a rating under Code 6502 is assigned for obstruction of 
the nasal passage, whereas a rating under Code 6504 is 
assigned for external scars or disfigurement.  The Board 
views obstruction of the inner nasal passage to be different 
and distinct from scars or disfigurement of the external 
nose.  Therefore, assignment of separate ratings under these 
Codes would not violate the prohibition against pyramiding.  
Under the circumstances of this case, the Board finds that a 
separate 10 percent rating for disfigurement under Code 6504 
is warranted.  

There is no evidence to support a finding that both nasal 
passages are exposed to warrant a higher rating under Code 
6504.  In fact, the Board's reading of the substantive appeal 
is that the veteran is limiting his appeal under Code 6504 to 
a 10 percent rating.  As already noted, the current 10 
percent under Code 6502 is the highest available under that 
Code.  The Board's action in this case therefore constitutes 
a full grant of the benefit sought by the veteran. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
appellant as a result of any possible VCAA deficiency in 
light of the Board's favorable decision on the nasal 
disability issue.  
   

ORDER

Entitlement to a separate 10 percent rating under Diagnostic 
Code 6504 is warranted for the veteran's residuals of a 
septoplasty for a deviated nasal septum.  To this extent, the 
appeal is granted, subject to VA laws and regulations 
applicable to payment of monetary benefits. 


REMAND

At the veteran's January 2008 Board hearing, he presented new 
evidence directly to the Board without waiving his right to 
RO consideration of that evidence.  Specifically, he 
presented a January 2008 hearing evaluation from the 
Fullerton Hearing Center.  He was asked whether he wished to 
waive his right to RO review of the new evidence.  He 
declined to waive his right to RO review.  The case must 
therefore be sent back for preliminary RO review.  

Moreover, it does not appear that the private medical 
evidence submitted by the veteran at the Board 
videoconference hearing is associated with the claims file.  
Appropriate action to ensure that the evidence is made part 
of the claims file is necessary. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to locate and associate with the claims 
file the hearing evaluation report dated 
January 16, 2008, from the Fullerton 
Hearing Center which the veteran 
submitted to the RO at the January 2008 
Board videoconference hearing. 

2.  After reviewing the new evidence and 
completing any additional development 
deemed necessary, the RO should 
readjudicate the veteran's claim for 
service connection for bilateral hearing 
loss with consideration of all evidence 
in the claims file.  The RO should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


